 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1071 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2010 
Mr. Akin submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a three-fifths vote on a stand-alone bill to increase the statutory limit on the public debt. 
 
 
That rule XXVIII of the Rules of the House of Representatives (relating to the statutory limit on the public debt) is amended by striking clauses 1 through 4, by redesignating clause 5 as clause 3, and by inserting before clause 3 the following new clauses: 
 
1.It shall not be in order to consider any bill or joint resolution, or amendment thereto or conference report thereon, that increases the statutory limit on the public debt if there is any other matter in such measure. 
2.A bill or joint resolution, or amendment thereto or conference report thereon, that increases the statutory limit on the public debt may not be considered as passed or agreed to unless so determined by a vote of not less than three-fifths of the Members voting, a quorum being present.. 
 
